Title: From Thomas Jefferson to Robert Smith, 10 August 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Aug. 10. 06.
                        
                        I inclose you a letter from James Lownes, a marine or seaman on board one of our gunboats, to his father, a
                            very respectable citizen of Richmond of the society of friends. the young man, in a fit either of dissipation or
                            dissatisfaction enlisted for 3. years, leaving a wife & young children. he has served thro’ the Mediterranean service
                            and has still something more than a year to remain. his letter to his father paints his repentance, & like another
                            prodigal, his desire to return to his family. the father & mother took a journey from Richmond to this place to
                            intercede for his liberation. they are very venerable quakers, greatly esteemed in Richmond where they reside, as you will
                            percieve by the inclosed letter from mr Edmund Randolph. they were so much distressed that I told them I would write to you on the subject, and that I thought you would order the discharge
                            of their son if there were no particular reason against it. in the marine, as in the military service, I have always
                            thought that where an enlistment has been made in a moment of inconsideration, & from a class of society which is not
                            the usual nursery for that service, it was more interesting to the public to restore a lost member to his family, that he
                            may again get into an useful course of life, than to retain him rigorously to the end of his term. it will gratify too in
                            this instance a religious society who are peculiarly tender of all their members. I cannot therefore but recommend his
                            discharge if there be no uncommon reason against it. I told the old people that it perhaps might be practicable to
                            transfer their son to one of the gunboats coming to Norfolk, so that he might be discharged there. Accept affectionate
                            salutations.
                        
                            Th: Jefferson
                            
                        
                    